Citation Nr: 1129185	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  05-10 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), rated 50 percent disabling.  

2.  Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1968 to March 1970, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although the Veteran requested the opportunity to testify at a Board hearing, in a signed March 2006 statement he withdrew this request.

The Board previously remanded this matter for in February 2008.

The Board finds that it properly has jurisdiction over the Veteran's claim seeking entitlement to a TDIU, which he raised in a July 2004 claim for this benefit and on his March 2005 VA Form 9, and included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  The Board acknowledges that the RO denied this claim in the January 2005 rating action; nonetheless, Rice makes clear that a claim for such benefits is part-and-parcel of an increased rating claim and the Veteran has perfected an appeal with respect to this matter.  

The Veteran's claims for (I) an evaluation in excess of 70 percent for PTSD and (II) a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

For the entire period under review, the Veteran's PTSD was manifested by at least occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

For the entire period under review, the criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to a 70 percent rating and remands for further development that part of his claim seeking a rating in excess of 70 percent.  As such, no discussion of VA's duty to notify and assist is necessary.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By way of background, a November 1998 rating action granted the Veteran service-connection for PTSD, assigning a 50 percent disability evaluation, effective May 28, 1997, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The RO continued this disability evaluation, in a December 2001 rating action.  In the January 2005 rating action on appeal, the RO again denied the Veteran an evaluation in excess of 50 percent for his PTSD.  The Board will now review a portion of the Veteran's claim for an increased disability evaluation for PTSD, rated 50 percent disabling.  

Diagnostic Code 9411 provides for the following disability evaluations for psychiatric disabilities.  A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

As a foundational matter, the April 2010 VA examination report reflects at least an arguable opinion that the Veteran's noted symptoms may be attributable to non-service connected conditions, to include alcohol dependence.  Conversely, a July 2005 VA examiner indicated that alcohol dependence was likely a symptom of service-connected PTSD.  Moreover, in providing the April 2010 VA examination opinion, the VA examiner specifically reports an inability to differentiate the symptoms attributable to service-connected PTSD and noted non-service connected conditions.  When it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board's analysis of the Veteran's claim will proceed under the presumption that all noted psychiatric signs, symptoms and manifestations are attributable to service-connected PTSD.  

The Veteran was provided a July 2004 VA.  During the examination, he reported sleep impairment, military related nightmares and an exaggerated startle response, which resulted in an inability to sleep with others.  The Veteran also reported being easily upset and feeling detached from others.  Further, the examiner noted the Veteran's legal difficulties and episodes of decreased memory, both associated with excessive alcohol consumption.  On mental status examination, the Veteran's mood and affect were worried.  The examiner also reported that the Veteran's insight and judgment were decreased because of his alcohol consumption.  The Veteran's GAF score was 60.  

A VA psychiatric treatment record, dated in February 2005, documents the Veteran's psychiatric treatment difficulties.  At this time, the VA psychiatrist noted that the Veteran presented psychiatric symptoms, to include anger, irritability and anxiety.  However, the VA psychiatrist declined to provide any psychiatric medication, due to the Veteran's alcohol dependence and impaired judgment and insight, which hindered, if not prevented, effective psychiatric treatment.  

In July 2005, the Veteran again sought VA psychiatric treatment.  His noted psychiatric symptoms included frequent military-related nightmares and flashbacks.  Further, he reported living alone and having episodes of night terrors/violence.  In detailing his psychiatric symptoms, the psychiatrist indicated that the Veteran became "very tearful" and presented general irritability.  Moreover, the psychiatrist noted that the Veteran was not socializing or engaging consistently in activities he previously enjoyed.  The Veteran reported enjoying his chosen profession but indicated that his psychiatric symptoms caused occupational problems, to include impairing his ability to "get along" with co-workers.  Based on this treatment, the examiner stated that the Veteran appeared depressed and underweight, some circulatory thoughts, unexplained/unprovoked anger and poor concentration.  Ultimately, the psychiatrist diagnosed PTSD with depression and alcohol abuse.  

At a March 2006 follow-up VA psychiatric treatment, the Veteran endorsed memory impairment, sadness, irritability, nightmares and sleep impairment.  Nonetheless, as detailed in this record, the Veteran's alcohol consumption continued to impede his psychiatric treatment.  

The Veteran was provided a VA examination in April 2010.  The examination report reflects the Veteran's endorsement of sleep impairment, nightmares, periods of depression and episodes of passive suicidal ideation.  Additionally, he reported that he was easily irritated and felt estranged/detached from others, which limited his relationships to a few friends, his mother and his sister.  The examiner noted the Veteran's PTSD-related avoidance behavior and hypervigilence.  Further, his PTSD resulted in episodes of violence and excessive alcohol consumption, causing social and legal difficulties.  On mental status examination, his appearance was noted as being disheveled, his psychomotor behavior was restless, his affect was constricted, his mood was agitated and dysphoric, his thought process was rambling and his speech content was spontaneous with a preoccupation with one-or-two topics.  Although his alcohol dependence was noted as his likely his primary Axis I psychiatric diagnosis, the examiner reported an inability to provide an opinion that such was not related to the Veteran's PTSD symptomatology.  The Veteran's GAF score was 52.  

	Merits

Based on the evidence of record, at this time, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a 70 percent disability rating; however, to the extent further development may establish entitlement to a rating in excess of 70 percent the claim is remanded below.

Initially, the Board finds the Veteran's consistent and credible account of psychiatric symptomatology to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the evidence reflects the Veteran's impaired judgment and thinking, as noted in February 2005 and March 2006 VA treatment records that reflect his somewhat impaired perspective on the behaviors and activities that impede, if not prevent, his effective psychiatric treatment.  Further, a July 2005 VA treatment record and the April 2010 VA examination report document the Veteran's episodes of irritability and unprovoked violence.  The April 2010 VA examination report also provides evidence of the Veteran's suicidal ideation.  Additionally, the July 2005 and August 2010 VA examination reports confirm his continued feelings of isolation/estrangement from others and general isolative behaviors, resulting in limited family, social and occupational relationships.  Essentially, while not definitive, the evidence strongly suggests that his psychiatric symptoms result in an inability to establish and maintain effective relationships because of his irritability, aggressive behavior and outbursts of anger/violence.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, during the pendency of the present appeal, the Veteran's PTSD symptomatology warrants at least a 70 percent disability rating.  To this extent, the appeal is granted.


ORDER

A 70 percent disability evaluation for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In the decision herein, the Board granted the Veteran a 70 percent disability evaluation for PTSD, but finds that additional development efforts are necessary prior to finally adjudicating this claim.  Specifically, in a February 2005 statement the Veteran maintains that he is disabled, because of his service-connected PTSD.  Additionally, a November 2009 VA and SSA State Computer Prisoner Match form confirms that the Social Security Administration (SSA) was notified of the Veteran's period of confinement.  While not definitive, the evidence suggests the Veteran may be in receipt of Social Security Administration (SSA) benefits; however, VA has not made sufficient effort to obtain any SSA disability determinations and/or any relevant medical records generated in connection with his claim for benefits.  VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to attempt to obtain SSA records.

An April 2011 statement from the Huntsville, Alabama, Vet Center indicates that the Veteran had not received psychiatric treatment at this facility, but his June 2010 statement, at least arguably, suggests he may have sought relevant VA treatment after August 2006.  Moreover, given the nature of the Veteran's psychiatric manifestations and the evidence reflecting the basis for his periods of incarceration, there is also a possibility that he received relevant psychiatric treatment while in state custody.  Presently, while explicit, the claims folder does not reflect sufficient attempts to obtain these reasonably identified relevant records that may exist and may assist the Veteran substantiate his claims.  Under the law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  For this reason, the claims must be remanded.

As the Veteran's request for entitlement to TDIU is part-and-parcel of his present claim seeking an increased disability evaluation for PTSD, it needs to be addressed in this context.  Significantly, the Board's grant of a 70 percent disability rating for service connected PTSD satisfies the schedular criteria set forth in 38 C.F.R. § 4.16(a), and given the number of possibly relevant outstanding records, the Veteran must be afforded a contemporaneous VA examination, with respect to his claims seeking entitlement to TDIU and a disability rating in excess of 70 for PTSD.  See 38 C.F.R. § 4.16(a); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran, to ascertain the date(s) and location(s), if any, where he received any psychiatric or substance dependency treatment(s) and/or hospitalization(s), since August 2006, to include any correction, private, state and VA facilities and/or physicians.  Then undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

2.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security Administration disability benefits and any medical records concerning that claim and, if any provided in CD-ROM/digital format, all records should be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

3.  After the aforementioned development has been completed, afford the Veteran a VA psychiatric examination to determine the extent, and severity of his psychiatric disability.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed.  

The examiner shall report all pertinent findings and estimate the Veteran's GAF score.  The examiner must also opine as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his psychiatric disability.  

Unless the examiner responds in the affirmative, the examiner must further opine as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to the combination of his psychiatric disability and his service-connected history of malaria.

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  The RO should then readjudicate the appeal, to include consideration of the assignment of a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


